Exhibit 10.13

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is executed on March 18, 2016 to be
effective as of January 1, 2012 between Medifirst Solutions, Inc., a Nevada
corporation, (“Company”) and Bruce Schoengood (“Employee”).

 

Recital

 

The Company desires to employ Employee as President and Chief Executive Officer
of the Company and Employee desires to accept such employment on the terms and
conditions of this Agreement.

 

NOW THEREFORE, FOR GOOD AND SUFFICIENT CONSIDERATION, INCLUDING BUT NOT LIMITED
TO THE MUTUAL PROMISES HEREIN, THE PARTIES AGREE AS FOLLOWS:

 

1. Term of Employment. For the consideration and under the terms and conditions
of this Agreement, the Company hereby employs Employee, and Employee hereby
accepts employment, as President and Chief Executive Officer effective January
1, 2012 and shall serve for a sixty (60) month term ending January 1, 2018
(“Term”), unless earlier terminated under the provisions of this Agreement. At
the end of the Term, this Agreement shall automatically renew under the same
terms and conditions unless amendment or modified pursuant to Section 9 of this
Agreement

 

2. Compensation, Benefits and Expense Reimbursement. The Company will pay
Employee the following compensation:

 

2.1     Base Compensation. An annual base salary of $100,000 which will be paid
at the Company’s regular payroll periods, but not less often than weekly. The
Company acknowledges that Employee served as Chief Executive Officer of the
Company during a portion of the fiscal year ended December 31, 2011 and accrued
unpaid compensation in the amount of $7,500.00. Such unpaid compensation will be
added to Employee’s initial base compensation payment.

 

2.2     Annual Bonus. In addition to the Base Compensation, the Company will pay
Employee an annual bonus compensation (“Bonus”) equal to 20% of the Company’s
net profits. For purposes of this Agreement, “net profits” shall be defined as
gross revenues less all operating expenses.

 

2.3      Benefits.     Employee will be eligible for health benefits sponsored
by the Company.

 

2.4      Vacation.     Employee will be entitled to vacation time not to exceed
three weeks for each twelve (12) month period during the Term. All untaken
vacation time will be accrued and carried forward during any succeeding twelve
(12) month period during the Term.

 

2.5     Reimbursements. Employee may incur reasonable expenses, including
expenses for entertainment, travel, and similar items consistent with the
expense reimbursement policy promulgated by the Company. For all Company allowed
business expenses, the Company shall reimburse Employee within a reasonable time
after Employee submits an itemized account of the expenses detailing the
expense, the location and the business purpose of the expense. Reasonable
expenses shall include expenses to establish a toll-free telephone line and fax
capabilities from Employee’s home. The Company may provide Employee with a
Company credit card for reasonable and prior- approved travel expenses.

 

3. Duties. The Company hires Employee in the capacity as President and Chief
Executive Officer Employee’s corporate duties will generally be those of an
executive officer as outline the Company’s Bylaws. Employee will perform these
duties faithfully, diligently, to the best of Employee’s ability, and to the
Company’s best interest. Employee will devote Employee’s full time and
attention, reasonable periods of illness excluded, to the performance of these
duties. Employee will comply with the Company’s policies, standards, and
regulations as well as with all laws, statutes, ordinances rules and regulations
relating to Employee’s employment and carrying out the duties of Employee’s
employment. Employee will not engage in any other business activity, regardless
of whether such activity is pursued for profit, gain or other pecuniary
advantage. Passive investments are excluded from the foregoing prohibition.

 



 

 

 

4. Employee’s Representations and Warranties. Employee represents and warrants
that there is no employment contract, restriction or other obligation to which
Employee is subject that prevents Employee from entering into this Agreement or
from fully performing and honoring Employee’s duties and obligations under this
Agreement.     5. Confidentiality. Without the Company’s prior written consent,
and during and after employment with the Company, Employee will not disclose to
any person or firm any of Company’s patient lists, contracts, business
opportunities, business plans, projections, leads, marketing ideas or plans,
features, relations with state and local governments, financial and technical
information, ideas, techniques, improved technologies, systems, designs,
specifications, prototypes, samples, models, programs, computer data, supplier
lists or identities, drawings, specifications, techniques, software, trade
secrets, and other proprietary information, intellectual property, business
methods, know-how and incidental activities thereto, that the Company has an
interest in protecting (collectively, “Confidential Information”). Except for
disclosures reasonably made pursuant to actual, potential, or prospective
business transactions that advance the Company’s business and not for any
purposes of competition with the Company, Employee will diligently safeguard and
protect Confidential Information. If Employee has any question whether any
matter constitutes Confidential Information or may be disclosed without
breaching this Agreement, Employee will submit the question to the Board of
Directors of the Company or to the Company’s legal counsel in writing before
taking further action about the matter. Upon the Company’s request or upon the
termination of Employee’s employment with the Company, Employee will promptly
return to the Company all materials furnished by the Company containing
Confidential Information, together will all copies and summaries of Confidential
Information in the possession or under the control of Employee. Nothing herein
shall act as a transfer of any rights to any Confidential Information. This
paragraph specifically survives termination of this Agreement. Further,
following termination of this Agreement, Employee shall not use Confidential
Information to solicit the Company’s clients and the Company’s employees for a
period of two (2) years in the contiguous United States.

 

6. Restrictive Covenants. The Company is in the business of providing
out-patient, minimally invasive cosmetic surgical services and franchising
cosmetic surgery centers throughout the United States. This business is highly
competitive, and the patient relationships that the Company has and intends to
establish and keep are essential to its current and future success and to its
ability to pay compensation to Employee. It is therefore necessary, as an
essential condition to the Company agreeing to employ Employee, and without
which the Company would not do so, that Employee will not compete with the
Company. Therefore, during employment and for a period of two (2) years after
employment ends, Employee will not compete with the Company during that two-year
period in any way in the United States by directly or indirectly participating,
whether as an employee, officer, partner, shareholder, owner, consultant or
otherwise, with any person engaged in the kind of business described in the
first sentence of this Section 6. Further, Employee shall not during the
two-year period solicit any employee of the Company to become an employee or
independent contractor of Employee or any other person or entity; or suggest to
an employee of the Company that the employee should reduce or terminate the
employee’s relationship with the Company; or solicit any supplier, service
provider, customer, or other business relation of the Company to become a
business relation of Employee; or suggest to a business relation of the Company
that the business relation should reduce or terminate the business relation’s
business or relationship with the Company. The agreements and covenants not to
compete in this Section 6 are fair and reasonable in light of all the facts and
circumstances of the relationship between Employee and the Company Employee
agrees that Employee has been provided notice of this non-competition provision
in a written employment offer at least two weeks before the first day of the
Employee’s employment and that Employee is an individual engaged in
administrative, executive or professional work who performs predominantly
intellectual, managerial or creative tasks, exercises discretion and independent
judgment is paid on a salary basis. To the extent that any provision or portion
of this Section 6 shall be held, found or deemed to be unreasonable, unlawful or
unenforceable by a court of competent jurisdiction, any such provision or
portion thereof shall be deemed to be modified to the extent necessary in order
that any such provision or portion thereof shall be legally enforceable to the
fullest extent permitted by New Jersey law; and any court of competent
jurisdiction shall, and the parties hereto hereby expressly authorize, request
and empower any court of competent jurisdiction to, enforce any such provision
or portion thereof or to modify any such provision or portion thereof in order
that any such provision or portion thereof shall be enforced by the court to the
fullest extent permitted by applicable law. The Employee recognizes and agrees
that the Company has a significant interest in New Jersey in protecting its
rights and therefore, New Jersey law shall apply regardless of the law of any
other jurisdiction and regardless of where Employee works or resides.

 



 2 

 

 

7. Injunctive Relief. Employee’s breach or violation of any provision of this
Agreement would damage the Company seriously, and in a manner that could not be
adequately compensated by an award of damages against Employee. Therefore, if
the Company determines Employee has breached or is violating this Agreement or
otherwise failing to perform it, the Company may bring an action to enjoin
Employee from the violation or otherwise to enforce this Agreement and Employee
consents to this injunctive relief and enforcement. This injunctive relief is in
addition to any and all rights available to the Company under this Agreement, at
law, and otherwise. Employee acknowledges that if and when employment with the
Company terminates under this Agreement, Employee’s experience and capabilities
are such that Employee can obtain employment in business activities that are of
a different or non-competing nature with activities as an employee of the
Company; thus, injunctive relief will not prevent Employee from earning a
reasonable livelihood. Employee further acknowledges that the provisions of this
Agreement are necessary to protect the Company’s legitimate business interests
and are reasonable in scope and content under New Jersey law which shall
control. The provisions of this Agreement will be enforceable notwithstanding
the existence of any claim or cause of action of Employee against the Company,
whether predicated on this Agreement or otherwise. Injunctive relief may be
brought in New Jersey courts which may be transferred to other jurisdictions for
enforcement of such injunctive relief.     8. Attorney Fees. The prevailing
party in any action for an injunction or for enforcement of Sections 5 and 6, or
either of them, will not be entitled to an award of attorney fees and costs at
any level of litigation, appeal and review. This provision is specifically
negotiated so that each party shall bear its own attorneys’ fees and costs in
any action.     9. Termination. Employee’s employment shall or may, as the
context requires, be terminated under any one or more of the following
circumstances:

 

9.1     Employment shall be terminated automatically at the end of the Term or
any renewal of such Term.

 

9.2     Employment shall be terminated at Employee’s death.

 



 3 

 

 

9.3     The Company may terminate Employee’s employment solely for “cause”, by
giving 30 days’ prior written notice. For purposes of this Agreement, “cause”
shall mean:

 

(i)      actions constituting gross and wanton misconduct, including fraud,
embezzlement or theft, or gross neglect of duty which has resulted or is likely
to result in material economic damage to the Company:

 

(ii)     unethical medical practices as determined by the appropriate regulatory
authority which has jurisdiction over Employee’s medical practice and licensing;

 

(iii)     intentional disclosure of the Company’s Confidential Information
contrary to the Company’s policies;

 

(iv)    the willful and continued failure to substantially perform your duties
under this Agreement.

 

For purposes of this Section 9.3, any act or failure to act, shall not be deemed
willful or intentional unless it is done, or omitted to be done, by Employee in
bad faith or without a reasonable belief that Employee’s action or omission was
in the best interests of the Company. Failure to meet performance standards or
objectives, by itself, will not constitute “cause”.

 

9.4     The Company and Employee may mutually agree to terminate Employee’s
employment at any time.

 

9.5     The Company may terminate Employee’s employment immediately and at any
time in the sole discretion of the Company’s Board of Directors if Employee
suffers a disability or inability due to physical or mental illness, or other
cause, to perform the essential function of Employee’s duties under this
Agreement.

 

9.6     Upon termination of employment, the compensation payable to Employee
under Section 2 will be pro-rated to the date of termination and will be paid as
provided by law. Termination of employment will not relieve or release Employee
from any obligations under Sections 5 and 6, and, except as specifically
provided in this Agreement, the provisions of those paragraphs will survive
termination of employment, however caused.

 

10. Miscellaneous.

 

10.1     Invalid Provisions. Invalidity or unenforceability of any provision of
this Agreement will not affect its other provisions. This Agreement will be
construed in all respects as if all invalid or unenforceable provisions were
omitted.

 

10.2     Modification. No change or modification of this Agreement is valid
unless it is in writing and signed by the party or parties to be bound.

 

10.3     Notice. Any notice to be given under this Agreement is sufficient if it
is in writing and is sent by mail to Employee at Employee’s address as it
appears on the Company’s records, and to the Company at its principal office.

 

10.4     No Assignment by Employee. This Agreement is freely assignable by the
Company. Employee may not assign any rights or delegate any duties under this
Agreement without the prior written consent of the Company.

 

10.5     No Waiver. A party’s failure to require strict performance of any
provision of this Agreement is not a waiver of or prejudice to the party’s right
to require strict performance of the same provision in the future, of any other
provision of this Agreement, or of this section 10.5

 

10.6     Arbitration. Any claim or controversy that arises out of or relates to
this Agreement, or the breach thereof, will be settled by arbitration in
Monmouth County, New Jersey in accordance with the prevailing rules of the
American Arbitration Association. Judgment upon the award rendered may be
entered in any court possession jurisdiction of arbitration awards.

 



 4 

 

 

10.7     Law and Jurisdiction. This Agreement has been negotiated, made and
entered into entirely within the State of New Jersey. This Agreement shall be
governed by and construed in accordance with the laws of the State of New Jersey
regardless of where Employee resides or performs work. Venue and jurisdiction
shall be Monmouth County, New Jersey.

 

10.8     Entire Agreement. This Agreement is the parties’ entire agreement
relating to Employee’s employment with the Company, and it supersedes and
terminates any and all prior agreements or understandings between them about all
such matters.

 

10.9     Counterparts. This Agreement may be executed in several counterpart
copies, each of which shall be deemed an original and shall constitute one
agreement.

 



EMPLOYEE:     COMPANY:     MEDIFIRST SOLUTIONS, INC.            By Bruce
Schoengood     Bruce Schoengood, President

 

 

 

5



 

 